3 U.S. 306 (____)
3 Dall. 306
ARCAMBEL
versus
WISEMAN.
Supreme Court of United States.

BY THE COURT:  We do not think that this charge ought to be allowed. The general practice of the United States is in opposition to it; and even if that practice were not strictly correct in principle, it is entitled to the respect of the court, till it is changed, or modified, by statute.
There are several ways in which the charge may be expunged: but we recommend, as, perhaps, the easiest way, that the counsel for the Defendant in error, should enter a remittitur for the amount.
A remittitur was accordingly entered.